                                                                             E-FILED
                                                Monday, 26 August, 2019 01:02:23 PM
                                                        Clerk, U.S. District Court, ILCD

          IN THE UNITED STATES DISTRICT COURT
          FOR THE CENTRAL DISTRICT OF ILLINOIS
                  SPRINGFIELD DIVISION

TIFFANY WALKER, as                 )
Independent Administrator, of      )
the Estate of JAVON WALKER,        )
Deceased,                          )
                                   )
                Plaintiff,         )
                                   )
      v.                           )      Case No. 17-cv-03208
                                   )
WEXFORD HEALTH SOURCES,            )
INC., a Florida Corporation doing )
business in the State of Illinois, )
et al.,                            )
                                   )
                Defendants.        )

                             OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motion for Judgment

on the Pleadings (d/e 79) filed by Defendants Lori Baker, Patricia

Eddington, and Doris Miller. For the following reasons, the motion

is DENIED.

                         I. BACKGROUND

     On September 22, 2017, Plaintiff Tiffany Walker, the

Independent Administrator of the Estate of Javon Walker, filed a

21-count Complaint at Law (d/e 1). Among the claims asserted in


                           Page 1 of 10
the Complaint at Law are wrongful death claims pursuant to 740

ILCS 180/2 against Defendants Lori Baker, Patricia Eddington,

and Doris Miller (formerly Doris Blunt) in their individual

capacities (Counts VIII, XIII, and XVIII) and survival actions

pursuant to 755 ILCS 5/27-6 against Miller, Eddington, and Baker

(hereinafter, Defendants) in their individual capacities (Counts X,

XV, and XX).1

      On September 21, 2018, Defendants filed their Motion for

Judgment on the Pleadings, asking the Court to dismiss Plaintiff’s

wrongful death claims and survival actions against them.

Defendants assert that Counts VIII, X, XIII, XV, XVIII, and XX of

Plaintiff’s Complaint at Law fail to state claims upon which relief

can be granted. Motion (d/e 79), at 1. Defendants contend that

the duty they owed to Javon Walker emanated from their

employment with the State of Illinois. Id. at 4-5. The result,

according to Defendants, is that Plaintiff’s wrongful death claims



1The other claims asserted in Plaintiff’s Complaint at Law are Eighth
Amendment claims against Defendants, Wexford Health Sources, Inc., and
Francis Kayira, MD; wrongful death claims against Wexford and Dr. Kayira;
survival actions against Wexford and Dr. Kayira; and a Monell claim against
Wexford. The Motion for Judgment on the Pleadings does not seek the
dismissal of any of these claims.

                               Page 2 of 10
and survival actions against Defendants are actually claims

against the State, meaning that sovereign immunity deprives the

Court of jurisdiction over the claims. Id. at 5.

     On December 5, 2018, Plaintiff filed a Memorandum in

Opposition to Defendants’ Motion for Judgment on the Pleadings

(d/e 82). Plaintiff asserts that “Defendants’ duty is not derived

from their employment as a contractor for IDOC but rather [the

duty emanates from] their status as medical professionals” and

that “when a defendant’s duty is derived independently from their

employment with the State then the cause of action is not

considered one against the State and the defendant cannot claim

sovereign immunity.” Memorandum (d/e 82), at 2.

     The following facts come from Plaintiff’s Complaint at Law.

The Court accepts these facts as true in ruling on the motion for

judgment on the pleadings. See Adams v. City of Indianapolis, 742

F.3d 720, 727–28 (7th Cir. 2014).

     Wexford Health Sources, Inc. (Wexford), is a Florida

corporation contracted by the State of Illinois to provide medical

care to persons incarcerated in the Illinois Department of

Corrections (IDOC). Complaint (d/e 1), ¶ 7. Defendants are


                            Page 3 of 10
nurses licensed and registered in the State of Illinois and employed

by Wexford or the State. Id. ¶¶ 8-10.

     On September 23, 2015, Javon Walker (Walker) died,

suffering extreme pain and discomfort leading up to his death. Id.

¶¶ 39, 40. Prior to his death, Walker had been diagnosed with

peritonitis and had experienced a continuous decrease in blood

pressure. Id. ¶¶ 27, 33. At the time of Walker’s death, Walker was

incarcerated in IDOC at Graham Correctional Center in Hillsboro,

Illinois. Id. ¶ 13. Defendants were Walker’s registered nurses,

treating him and measuring his blood pressure. Id. ¶¶ 28, 44.

However, Defendants failed to screen, diagnose, or treat Walker’s

sepsis. Id. ¶ 36.

                      II. LEGAL STANDARD

     Pursuant to Federal Rule of Civil Procedure 12(c), a party may

move for judgment on the pleadings after the filing of the complaint

and answer. Fed. R. Civ. P. 12(c); Moss v. Martin, 473 F.3d 694,

698 (7th Cir. 2007). “A motion for judgment on the pleadings

under Rule 12(c) of the Federal Rules of Civil Procedure is governed

by the same standards as a motion to dismiss for failure to state a

claim under Rule 12(b)(6).” Adams, 742 F.3d at 727–28.


                           Page 4 of 10
      A complaint must “state a claim to relief that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “Factual allegations are accepted

as true at the pleading stage, but allegations in the form of legal

conclusions are insufficient to survive a Rule 12(b)(6) motion.”

Adams, 742 F.3d at 728 (internal quotation marks omitted). The

court must draw all inferences in favor of the non-moving party.

In re marchFIRST Inc., 589 F.3d 901, 904 (7th Cir. 2009).

                           III. ANALYSIS

      The Illinois Court of Claims possesses sole jurisdiction over

tort claims made against the State. Nelson v. Miller, 570 F.3d 868,

885 (7th Cir. 2009). In determining whether or not a claim is

made against the State, the issues raised and relief sought must

be examined. Currie v. Lao, 592 N.E.2d 977, 980 (Ill. 1992). A

claim will be found to be against the State if “a judgment for the

plaintiff could operate to control the actions of the State or subject

it to liability.” Id.


                            Page 5 of 10
     Actions are deemed to be against the State if (1) there are no

allegations that a State employee acted outside of the scope of his

employment, (2) the duty purportedly breached was not owed to

the public independent of State employment, and (3) the actions

involved were “within that employee’s normal and official functions

of the State.” Healy v. Vaupel, 549 N.E.2d 1240, 1247 (Ill. 1990).

Accordingly, if a State employee is charged with negligence arising

from the breach of a duty imposed “solely by virtue of his State

employment,” sovereign immunity will shield the employee and

prevent the case from being heard outside the Illinois Court of

Claims. Currie, 592 N.E.2d at 980. However, if the employee is

charged with breaching a duty imposed upon her independent of

her State employment, sovereign immunity will not apply. Id.

     Sovereign immunity does not bar all actions against medical

professionals employed by the State. See Jinkins v. Lee, 807

N.E.2d 411 (Ill. 2004). In Jinkins, the Illinois Supreme Court

allowed claims to proceed against State-employed doctors for

failure to diagnose a mental illness. See id. at 412-13. The Illinois

Supreme Court held that the doctors owed a duty that arose from

the doctor-patient relationship and that the relief sought by the


                            Page 6 of 10
plaintiff would not force the State to take any particular action or

subject the State to liability. Id. at 421-22.

       Also, in Madden v. Kuehn, the Illinois Appellate Court for the

Second District held that sovereign immunity did not prevent a

medical malpractice action against a State-employed doctor who

failed to diagnose an inmate with a hereditary disease. 372 N.E.2d

1131, 1132 (Ill. App. Ct. 1978). As the source of the doctor’s duty

arose from the physician-patient relationship rather than the scope

of his employment and the relief sought did not “control the action

of the State or subject it to liability,” sovereign immunity did not

shield the doctor from claims made against him. Id. at 1134-35.

       Further, in Watson v. St. Annes Hospital, the Illinois

Appellate Court for the First District held that a suit could be

maintained against two State-employed doctors because of their

failure to diagnose certain illnesses that resulted in death. 386

N.E.2d 885, 890 (Ill. App. Ct. 1979). Not only did each doctor owe

a duty to the individual independent of their State employment,

the recovery sought against the doctors’ personal assets or

insurance would not have compelled the State in any way. Id. at

889.


                             Page 7 of 10
     In the instant case, each Defendant was a licensed medical

professional. The source of the duty Defendants owed to Walker

was their status as medical professionals, not their employment

with the State. Therefore, the wrongful death claims and survival

actions against Defendants are not claims against the State.

Sovereign immunity does not bar these claims from proceeding.

     Plaintiff also seeks damages not subject to a sovereign

immunity defense. The compensatory damages, punitive damages,

and reasonable attorney’s fees sought by Plaintiff are to be

assessed against each individual Defendant, not the State. See,

e.g., Complaint, at 25. Therefore, awarding Plaintiff these damages

and fees would not compel the State to take any action or subject

the State to liability.

     In arguing for the application of sovereign immunity to the

aforementioned wrongful death claims and survival actions,

Defendants primarily rely on Hogle v. Baldwin, a case that involved

a wrongful death claim stemming from the suicide of an inmate.

2018 WL 2465468, *1 (C.D. Ill. June 1, 2018). The case was filed

against, among others, IDOC director John Baldwin. Id. The court

held that “Baldwin’s duty to provide constitutionally adequate


                            Page 8 of 10
medical care was not owed to the public generally independent of

his employment.” Id. at *4. However, while Hogle dealt with the

inadequacy of medical care provided to an inmate, the wrongful

death claim in that case was brought against Baldwin, an IDOC

director, and not a medical professional. See id.

     None of the other cases cited by Defendants involved medical

care or claims made against medical professionals. Rather, these

cases involved State-employed administrative officials. The

relevant duties of those officials emanated from the scope of their

State employment, as opposed to the duties a medical professional

owes to a patient independent of their State employment.

     For instance, in Ingram v. Illinois Department of Corrections,

a wrongful death claim and survival action were brought against

the warden of Menard Correctional Center after an inmate died

from hyperthermia as a result of being isolated in an overheated

cell. 2011 WL 1519623, *1 (S.D. Ill. Apr. 20, 2011). The district

court there held that “the sole source of the dut[y] [the warden] is

alleged to have breached”—monitoring the condition of prisoners in

isolation and ensuring such prisoners are afforded medical care—

was “[the warden]’s employment by the State of Illinois.” Id. at *4.


                            Page 9 of 10
The warden did not owe this duty to the general public

independent of his employment. See id.

     Medical professionals, however, owe a general duty to the

public, one arising from the physician-patient relationship and the

duty of care owed a patient, not the scope of any State

employment. See Jenkins, 807 N.E.2d at 328. Therefore, the

cases cited by Defendants do not persuade the Court that the

wrongful death claims and survival actions against Defendants

must be dismissed.

                         IV. CONCLUSION

     For the reasons stated above, the Motion for Judgment on the

Pleadings (d/e 79) filed by Defendants Lori Baker, Patricia

Eddington, and Doris Miller is DENIED.



ENTER: August 26, 2019


                                /s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                           Page 10 of 10
